
	
		I
		111th CONGRESS
		1st Session
		H. R. 336
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Ms. Lee of California
			 (for herself, Ms. Woolsey,
			 Mr. Kucinich,
			 Ms. Eddie Bernice Johnson of Texas,
			 and Mr. Brady of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the issuance of a semipostal to benefit
		  the Peace Corps.
	
	
		1.Short titleThis Act may be cited as the
			 Peace Stamp for the Peace Corps
			 Act.
		2.Peace Corps
			 stamp
			(a)In
			 generalThe United States Postal Service shall, for a 2-year
			 period beginning no later than 12 months after the date of the enactment of
			 this Act, issue a semipostal to benefit the Peace Corps.
			(b)Requirements and
			 authoritiesThe issuance of such semipostal and the disposition
			 of the amounts becoming available from the issuance of such semipostal shall be
			 governed by section 416 of title 39, United States Code, subject to the
			 following:
				(1)The differential
			 included in the rate of postage established for such semipostal under section
			 416(c) of such title may not exceed 25 percent.
				(2)The Peace Corps
			 shall be the sole agency to which any amounts becoming available from the sale
			 of such semipostal may be transferred under section 416(d)(1) of such
			 title.
				(c)Semipostal
			 definedFor purposes of this section, the term
			 semipostal has the meaning given such term by section 416(a)(1) of
			 such title.
			
